Citation Nr: 0719296	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-14 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder, including depression and 
paranoia. 

2.  Entitlement to service connection for a low back 
disorder, including spina bifida and degenerative disc 
disease. 

3.  Entitlement to service connection for a neck disorder. 

4.  Entitlement to service connection for numbness of the 
upper extremities.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1976 to August 1976.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision by the San Diego Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for depression and paranoia, herniated disc, spina 
bifida, neck condition, and bilateral numbness in the arms 
and declined to reopen claims seeking service connection for 
bilateral knee and right shoulder disorders.  On his March 
2003 notice of disagreement and his April 2004 Form 9, the 
veteran specifically limited his appeal to the disorders 
stated on the previous page and those are the only matters 
before the Board.  

On his Form 9, the veteran appeared to raise a new claim 
seeking to reopen the underlying claim of service connection 
for a bilateral knee disorder.  As this matter is not before 
the Board, it is referred to the RO for further action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

April 1999, May 2000, and May 2001 records from VA San Diego 
Healthcare System reported that the veteran had applied for 
and was receiving Social Security (SSA) disability benefits.  
As medical records considered in conjunction with the SSA 
award may contain information that has bearing on the claims 
and are constructively of record, they must be secured and 
considered before a determination is made. See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The veteran's service medical records indicate that the 
veteran was administratively discharged from service due to 
"situational maladjustment"; however, service personnel 
records which would include any administrative proceedings on 
the matter have not been associated with the claims file.  As 
such records are constructively of record and may have some 
bearing on the veteran's claim, they must be secured. 

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was provided notice of what type of information and evidence 
was needed to substantiate his claims seeking service 
connection, but was not notified of the criteria for 
establishing a disability rating or effective date of award.  
Since the case is being remanded anyway, there is the 
opportunity to correct any notice deficiency.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be given 
appropriate notice regarding effective 
dates of awards and the criteria for 
rating psychiatric and lumbar spine 
disabilities in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The veteran should be asked to 
identify all VA and non-VA medical 
treatment providers who have treated him 
for his psychiatric, low back, neck, 
and/or bilateral arm disorders, since his 
discharge from service.  Complete records 
of such treatment should be obtained from 
all sources identified that have not 
already been associated with the claims 
file 

3.  The RO/AMC should obtain from SSA 
complete copies of the medical records 
(those not already in the claims folder) 
considered in conjunction with the SSA 
determination on the veteran's claim for 
disability benefits. 

4.  The RO/AMC should contact all 
appropriate service records' depositories 
to obtain the veteran's Official Military 
Personnel File.  

5.  The RO/AMC should arrange for any 
further development suggested by the 
results of the development sought, then 
readjudicate these claims.  If any of the 
claims remain denied, the RO/AMC should 
issue an appropriate supplemental 
statement of the case and provide the 
appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




